UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4294


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ANTHONY MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00445-RBH-1)


Submitted:   September 25, 2014           Decided:   October 1, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, A. Bradley Parham, Assistant United States
Attorney, Leslie R. Caldwell, Assistant Attorney General, David
A. O’Neil, Acting Deputy Assistant Attorney General, Thomas E.
Booth, DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    Anthony    Martinez       appeals      from    his    conviction

and 162-month sentence after he entered a conditional guilty

plea   to   one   count    of   possession       with     intent      to    distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(2012).     Martinez asserts that the district court erred when it

denied his motion to suppress evidence seized by law enforcement

officers     during    their      execution          of   an       arrest     warrant.

Specifically, Martinez argues that law enforcement violated the

knock-and-announce rule when they executed the arrest warrant

and, thus, he asserts that evidence seized by law enforcement

should have been suppressed.         Finding no error, we affirm.

            When considering a district court’s ruling on a motion

to suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                      United States v.

McGee, 736 F.3d 263, 269 (4th Cir. 2013), cert. denied, 134 S.

Ct. 1572 (2014).       Where, as here, the district court denies the

suppression motion, we construe the evidence in the light most

favorable to the Government.          United States v. Black, 707 F.3d
531, 534 (4th Cir. 2013).

            The   Fourth      Amendment       protects    against       unreasonable

searches and seizures.          See U.S. Const. amend. IV.                 One element

of the reasonableness inquiry is the requirement that police

knock,    announce    their     presence,      and    wait     a    reasonable    time

                                          2
before entering a house to execute a search or arrest warrant.

See Wilson v. Arkansas, 514 U.S. 927, 929, 931-32 (1995).                           The

knock-and-announce rule serves three interests:                      (1) protecting

the safety of the occupants of a dwelling and the police by

reducing violence; (2) preventing the destruction of property;

and (3) protecting the privacy of the occupants.                       See Hudson v.

Michigan, 547 U.S. 586, 594 (2006).

              The knock-and-announce requirement is reflected in 18

U.S.C. § 3109, which provides that an officer “may break open

any outer or inner door or window of a house . . . to execute a

search warrant, if, after notice of his authority and purpose,

he    is   refused   admittance[.]”          18     U.S.C.    § 3109    (2012);     see

United States v. Kennedy, 32 F.3d 876, 882 (4th Cir. 1994). *                        If

there is no breaking to gain entry, § 3109 is not violated.

Moreover, although an officer may not forcibly enter unless he

has    been    refused     admittance,       such    a   refusal       need   not    be

expressly made — “the refusal may be constructive or reasonably

inferred      from   the   circumstances.”           Young, 609 F.3d   at    353

(internal quotation marks and citation omitted).




       *
       While § 3109 refers only to search warrants, its standards
also govern the execution of arrest warrants.      See Miller v.
United States, 357 U.S. 301, 308–09 (1958); United States v.
Young, 609 F.3d 348, 353 n.2 (4th Cir. 2010).



                                         3
              We   have   considered      the    parties’        arguments    and     have

reviewed the record and discern no reversible error.                         First, we

defer    to    the    district     court’s      decision     to     credit     the    law

enforcement        officer’s    testimony       that   he   did     not    break      open

Martinez’s door, but instead hit the door with his fist and

forearm    and     announced     police    presence     before      the    door      swung

open.     We also find no error in the district court’s alternative

finding that even if law enforcement did not comply with the

knock-and-announce        rule,    given       the   information      known     to    law

enforcement at the time the arrest warrant was executed, it was

not     unreasonable      for     law    enforcement        to     enter     Martinez’s

residence before knocking and announcing their presence.

              Because we find no reversible error in the district

court’s    decision       to    deny    Martinez’s     suppression         motion,     we

affirm the district court’s judgment.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                           4